Dear Ms. Wooten:
You have requested an Attorney General's opinion on whether the documentation submitted on behalf of the town of Winnsboro fulfills the statutory requirements under LSA-R.S. 33:342 and demonstrate that reclassification is warranted for that municipality.
LSA-R.S. 33:342 provides:
     A. Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census.
The following documentation was presented for our review:
     1. A copy of page 13 of the Louisiana 1990 population totals provided by the Federal Bureau of the Census, Department of Commerce, and certified by the Winnsboro Town Clerk.
     2. Resolution 98-0801, requesting that Governor Foster change the classification of Winnsboro from "Town" to "City".
The above cited statute provides two avenues for acquiring a sufficient population report. First, the board of alderman may, by their own resolution, take a census for the purposes of LSA-R.S. 33:342. Second, "a certified report from the federal Census Bureau" may be submitted to that same effect.
The Town Clerk for Winnsboro has attested to and certified the veracity of the copy of the Census Bureau's 1990 report relative to Winnsboro's population contained in this submission. However, this does not properly satisfy this requirement. The report from the federal Census Bureau must be certified by the appropriate authority within that Bureau, not the Town Clerk for Winnsboro.
We suggest that Winnsboro's governing authority contact the Population Statistics Division of the federal Census Bureau at (301)457-4608. For a nominal fee, the proper certified report may be obtained for your consideration.
With this established, it is the opinion of this office that the documents submitted on behalf of the town of Winnsboro for its proposed reclassification do not meet the statutory requirements of LSA-R.S. 33:342.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         By:  ______________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received:
Date Released:
CARLOS M. FINALET, IIIAssistant Attorney General